Moore, J.
It has been a matter of settled practice with us, since the first organization of our judicial system, that a joint action can be maintained against the maker and indorser of a bill of exchange or promissory note. In the present case it is sought to extend this practice so as to include the immediate and remote indorser in the action against the maker. There does not appear to be any very good reason or principle why it should not be done. It seems, however, to be directly inhibited by the statute. The last clause of art. 89, O. & W. Dig., reads as follows: “ and provided, also, that no joint action shall be commenced against any two or more assignors, unless when they shall be joint assignors.” The plaintiff’s petition showed upon its face, that this suit was brought in direct violation of this provision of the statute. The general demurrer to the petition, should, therefore, have been sustained.
The judgment is reversed and the cause remanded.
Reversed and remanded.